Title: To George Washington from Major General Lafayette, 26 November 1777
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



Dear General
haddonfield [N.J.] the 26 november 1777

I went down to this place since the day before yesterday in order to be acquainted of all the roads and grounds arround the ennemy—I heard at my arrival that theyr Main body was betwen great and little timber creek since the same evening—Yesterday morning in recconnoitring about I have been told that they were very busy in crossing the delaware—I saw them myself in theyr boats and sent that intelligence to general greene as soon as possible as every other thing I heard of—

but I want to acquaint your excellency of a little event of last evening which tho not very considerable in itself will certainly please you on account of the bravery and Alacrity a small party of ours showed in that occasion—After having spent the most part of the day to make myself vell acquainted with the certainty of theyr motions I came pretty late into the glocester road betwen the two creeks—I had ten light horse with mr lindsey, almost hundred an fifty riflemen under colonel buttler, and two piquets of the militia commanded by colonel hite, and ellis. My whole body was not three hundred—colonel armand, colonel laumoy, the chevaliers du plessis and gimat were the frenchmen who went with me—a scout of my men with whom was Mr du plessis to see how near were the first piquets from glocester found at two miles and a half of it a strong post of three hundred and fifty hessians with field pieces (what number I did know by the unanimous deposition of theyr prisoners) and engaged immediately—as my little recconnoitring party was all in fine spirits I supported them—we pushed the hessians more than an half mile from the place were was theyr main body, and we made them run very fast—british reinforcements came twice to them but very far from recovering theyr ground they Went alwaïs back—the darkness of the night prevented us then to push that advantage, and after standing upon the ground we had got I ordered them to return very slow to haddonfield—the ennemy knowing perhaps by our drums that we were not so near came again to fire at us—but the brave major moriss with a part of his riflemen sent them back and pushed them very fast—I understand that they have had betwen twenty five and thirty wounded, at least that number killed amonghs whom I am certain is an officer some say more, and the prisoners told me that the have lost the commandant of that body—We got yet this day fourteen prisoners—I send you the most moderate account I had from themselves—We left one single man Killed a lieutenant of militia and only five of ours were wounded—Colonel armand’s, chevalier du plessis’s and major brice’s horses have been wounded—Such is the account of our little entertainement, which is indeed much too long for the matter, but I take the greatest pleasure to let you know that the conduct of our soldiers is above all praises—I never saw men so merry, so spirited, so desirous to go on to the ennemy what ever forces they could have as that little party was in this little fight. I found the riflemen above even theyr reputation and the militia above all expectations I could have—I returned to them my very sincere thanks this morning—I wish that this little succès of ours may please you—tho’ a very trifling one I find it very interesting on account of the behaviour of our soldiers.
Some time after I came back Gral varnum arrived here—general greene is too in this place since this morning—he engaged me to give

you myself the account of that little advantage of that small part of the troops under his command—I have nothing more to Say to your excellency about our business on this Side because he is wraïting himself—I should have been very glad if circumstances had permitted me to be useful to him upon a greater scale—as he is obliged to march slow in order to attend his troops, and as I am here only a volonteer, I’l have the honor to wait on your excellency as soon as possible, and I’l set out to day—it will be a great pleasure for me to find myself again with you. With the most tender affection and highest respect I have the honor to be dear general Your excellency’s the most obedient humble servant

lafayette


I must tell too that the riflemen had been the whole day running before my horse without eating or taking any rest.
I have just now a certain assurance that two british officers besides those I spocke you of have died this morning of theyr wounds in an house—this and Some other circumstances let me believe that theyr loss may be greater than I told to your excellency.

